Citation Nr: 1025532	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  96-06 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for a genitourinary 
disability, to include gonorrhea, urethritis, and erectile 
dysfunction.  

2.  Entitlement to service connection for bilateral pes planus 
with residuals of a fractured foot.  

3.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The Veteran served on active duty from August 1961 to August 
1965.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from prior rating decisions of a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In April 2009, the 
Veteran testified via video before the undersigned Veterans Law 
Judge.  

These issues were among those denied within a July 2009 Board 
decision; however, the Veteran initiated an appeal of that 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  Within a March 2010 order, the Court granted a March 
2010 Joint Motion for Partial Remand (Joint Motion) which vacated 
the Board's denial as to these issues and remanded them to the 
Board for further development.  

The Board notes that in the prior July 2009 decision, the Board 
concluded that new and material evidence had been submitted to 
reopen the Veteran's service connection claim for a genitourinary 
disability.  See 38 U.S.C.A. § 5108.  As that reopening 
determination was not vacated by the Court's order, it remains in 
effect, and the Board need not revisit that aspect of the issue 
herein.  Rather, the Board may now consider the Veteran's service 
connection claim for a genitourinary disability on the merits.  

The issues of service connection for a genitourinary disability 
and a bilateral foot disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Credible evidence has not been presented establishing that a 
current low back disability is due to a disease or injury 
incurred during active military service, or manifested to a 
compensable degree within a year thereafter.  


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by active 
service, and such a disorder did not manifest to a compensable 
degree within a year thereafter.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).  For the reasons to be discussed 
below, the Board finds that VA has satisfied its duties to the 
appellant under the VCAA.  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the 
development of his claim, has notified him of the information and 
evidence necessary to substantiate the claim, and has fully 
disclosed VA's duties to assist him.  In April 2003, May 2003, 
February 2005, May 2005, August 2005, and March 2006 letters, the 
Veteran was notified of the information and evidence needed to 
substantiate and complete the claim on appeal.  Additionally, the 
March 2006 letter provided him with the general criteria for the 
assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, complete notice was 
also not issued prior to the November 1994 adverse determination 
on appeal, which was issued prior to the enactment of the VCAA.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
Nevertheless, VA rectified any timing error in providing notice 
to the Veteran and subsequently readjudicating his claims on 
several occasions, most recently in June 2008.  Id; see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing defect).  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It appears 
that all known and available records relevant to the issues on 
appeal have been obtained and are associated with the Veteran's 
claims files.  The RO has obtained the Veteran's service 
treatment records, as well as VA and non-VA medical records.  He 
has also been afforded VA medical examination on several 
occasions, most recently in June 2001.  The Board notes that the 
VA examination report contains sufficiently specific clinical 
findings and informed discussion of the pertinent history and 
clinical features of the disability on appeal and is adequate for 
purposes of this appeal.  In April 2009, the Veteran was afforded 
the opportunity to testify before the undersigned Veterans Law 
Judge.  The Board is not aware, and the Veteran has not suggested 
the existence of, any additional pertinent evidence not yet 
received.  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by any failure of VA in its duties to notify and 
assist him, and that any such violations could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or timing 
of VA's notices or other development.  See Shinseki v. Sanders, 
129 U.S. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination).  Thus, adjudication of his claim at this time is 
warranted.  

The Veteran seeks service connection for a disability of the low 
back.  Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  Service connection may also be 
awarded for certain disabilities, such as arthritis, which 
manifest to a compensable degree within a year of service 
separation.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).  As with any claim, when 
there is an approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant shall be 
given the benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  

The Veteran's service treatment records are negative for any 
diagnosis of or treatment for a low back disability.  His service 
separation medical examination, dated in August 1965, noted no 
abnormality of the spine at that time.  Additionally, the Veteran 
did not report or seek treatment for a low back disability in the 
years immediately following service.  

On VA outpatient treatment in January 1994, the Veteran 
complained of chronic low back pain which had lasted for more 
than 15 years.  He described his low back pain as in the center 
of the lower area of the back with occasional shooting (sharp or 
burning) pain down the posterior thigh.  He denied any loss of 
sensation in the legs and any bowel or bladder incontinence but 
did report some leg weakness.  Physical examination showed 
grossly intact sensation, 4/5 motor strength in the right lower 
extremity, 5/5 motor strength in the bilateral upper extremities, 
decreased range of motion in the low back limited by pain, and no 
obvious muscle atrophy.  The assessment was chronic mechanical 
low back pain which was stable.  

In a September 1996 statement, Dr. A.M.M., M.D., asserted that 
the Veteran's claimed low back disability was related to active 
service.  He did not, however, provide specific clinical findings 
regarding the Veteran's low back; nor did he provide a specific 
diagnosis of a current low back disability.  

On VA outpatient treatment in June 1998, the Veteran complained 
of low back pain "for over 30 years since in the service" and 
occasional right leg posterior radiation.  It was noted that he 
had been diagnosed as having degenerative disc disease.  Physical 
examination showed mild lumbar tenderness, negative straight leg 
raising, and a normal gait. X-rays showed mild disc space 
narrowing L4-5 and L5-S1.  The assessment was of degenerative 
disc disease.  

In April 2000, the Veteran complained of a long history of low 
back pain.  He denied any bowel or bladder incontinence, 
weakness, numbness, or tingling sensation.  Physical examination 
showed 4+/5 motor strength bilaterally, intact sensation to light 
touch, +1 patellar reflexes, moderate paralumbar tenderness, mild 
decrease in forward flexion and extension, and positive straight 
leg raising bilaterally.  The impression was low back pain.  

On VA examination in June 2001, the Veteran's complaints included 
low back pain.  The VA examiner reviewed the Veteran's claims 
file, including his service treatment records.  Physical 
examination showed slight tenderness to palpation of the L4-5 
paravertebral muscles, no spasm, and negative straight leg 
raising.  X-rays of the lumbosacral spine showed minimal 
spondylosis at L3-S1 and vascular calcifications.  This examiner 
opined that it was as likely as not that the Veteran's current 
residuals of chronic low back pain were associated with normal 
aging processes and not secondary to "a historically distant" 
low back strain "which is an acute phenomenon expected to 
resolve without residuals in a brief period of time."  

On VA outpatient treatment in February 2004, the Veteran 
complained that his low back was bothering him more.  He reported 
that his low back pain had worsened and continued to radiate 
occasionally to both posterior thighs.  He also reported that he 
had increased his home exercise program to every day and his back 
gave out.  Physical examination showed tenderness to palpation 
along the lumbar paraspinal muscles bilaterally, decreased 
lordotic curve, no pelvic obliquity, no tenderness to priformis 
or trochanteric bursa, bilateral hamstring tightness, light touch 
sensation intact in the lower extremities, reflexes +1 in all 
extremities, negative straight leg raising, and positive 
bilateral facet loading with reproduction of pain.  X-rays of the 
lumbosacral spine showed no degenerative disc disease, normal 
alignment of the vertebra, and no significant spondylosis.  The 
assessment was of low back pain radiating to posterior thighs, 
likely secondary to muscle spasms from deconditioning, and 
possible discogenic or lumbar stenosis due to continued radicular 
symptoms.  

In May 2004, the Veteran complained of chronic low back pain with 
occasional pain going down to the posterior thigh bilaterally.  
He reported that his pain worsened with exercise.  He denied any 
numbness, weakness, or bowel or bladder incontinence.  Physical 
examination of the lumbar spine showed no pelvic obliquity, no 
mass, mild tenderness to palpation in the bilateral lumbar 
paraspinal muscles and right quadratus lumborum, moderate 
positive facet loading, 5/5 strength, intact sensation to light 
touch in both lower extremities, and deep tendon reflexes were 1+ 
and symmetrical in both lower extremities.  The assessment 
included chronic low back pain with a probable radicular 
component.  

On VA outpatient treatment in September 2004, the Veteran 
reported that his back pain was unchanged.  He also reported that 
his pain radiation down the backs of both legs to the level of 
his ankles.  Physical examination of the back showed a limited 
range of motion on flexion with pain; normal lumbar lordosis; 
tenderness to palpation bilaterally in the sacroiliac joint and 
lumbar spinous processes; no tenderness to palpation in the 
greater trochanter; negative straight leg raising bilaterally; 
hamstring tightness; and a normal gait.  It was noted that x-rays 
showed very slight degenerative disc disease at L5/S1 and light 
right sacroiliac joint sclerosis.  The assessment included 
chronic low back pain radiating to the lower extremities likely 
due to myofascial component and mild degenerative disc disease 
with probable radicular component affecting left L5 sensation.  

At his April 2009 personal hearing and within his written 
statements, the Veteran has contended that he originally injured 
his back during military service, and has continued to experience 
low back pain since that time.  

After considering the totality of the record, the Board finds 
that the preponderance of the evidence is against the claim of 
service connection for a low back disability.  Despite the 
Veteran's assertions to the contrary, there is no evidence other 
than his own testimony that he injured his low back during active 
service.  It appears instead that the Veteran first was treated 
for a low back disability in February 1993, or almost 28 years 
after service separation in August 1965, when Dr. M. reported 
that he had seen the Veteran for a low back disorder.  

"It is the responsibility of the BVA . . . to assess the 
credibility and weight to be given to evidence."  Hayes v. 
Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  With regard to the weight to 
assign to medical opinions, the Court has held that "[t]he 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and the 
medical conclusion that the physician reaches . . . .  As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the [BVA 
as] adjudicators . . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  

The Veteran relies on Dr. M.'s September 1996 report as support 
for his service connection claim.  The Board notes first that 
this report is sufficiently rife with spelling and grammatical 
errors that the Board questions whether it was actually written 
by a medical doctor.  Regardless, assuming the report is 
authentic on its face, it is nevertheless of limited probative 
value.  In his September 1996 report, Dr. M. opined that the 
Veteran's current low back pain was related to active service, or 
an injury incurred therein.  Dr. M. allegedly based his opinion 
on his physical examination of the Veteran as well as his review 
of the medical record, including the service treatment records.  
Dr. M. noted that the Veteran began seeking medical treatment for 
his low back "immediately after leaving service," but evidence 
of such treatment is not within the claims folder, and has not 
been presented by the Veteran.  In the absence of evidence of the 
medical treatment alleged by the Veteran and Dr. M., the Board 
may reject any opinion based on this non-existent evidence or an 
unverified history.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  Additionally, Dr. M. made no specific findings regarding 
the Veteran's current low back disorder, conducted no tests such 
as X-rays, or explained with specificity how such a disorder was 
related to military service.  Overall, the Board finds this 
examination report and opinion to be of no probative value, and 
of very dubious authenticity.  

The remaining post-service medical evidence indicates that, 
although the Veteran experiences current low back disability, it 
is not related to active service or any incident of such service.  
The Veteran did not report or seek treatment for low back pain 
for many years after military service, a fact which weights 
against his claim.  See Maxson v. Gober, 230F.3d 1330 (Fed. Cir. 
2000).  In so much as several VA clinical records note a 30-year 
history of low back pain, these records merely reflect the 
Veteran's unsubstantiated self-reported history, and are not 
evidence of prior onset of a low back disability.  See LeShore v. 
Brown, 8 Vet. App. 406 (1995).

After reviewing the Veteran's claims file and conducting a 
thorough physical examination of the Veteran, a VA examiner 
opined in June 2001that it was as likely as not that the 
Veteran's current chronic low back pain was the result of the 
normal aging processes and not secondary to an old low back 
strain "which is an acute phenomenon expected to resolve without 
residuals in a brief period of time."  Unlike Dr. M.'s September 
1996 opinion, the VA examiner's June 2001 opinion is supported by 
clinical evidence.  Among other facts noted by this examiner, he 
remarked on the Veteran's lack of in-service low back problems, 
based on the service treatment records.  In summary, without 
competent medical evidence, to include a nexus opinion, relating 
the Veteran's low back pain to active service, the Board finds 
that service connection for a low back disability is not 
warranted.  

The Board has also considered the Veteran's contentions that he 
initially injured his low back during military service, resulting 
in a current low back disability.  

	The Board has already noted that an in-service disease or injury 
of the low back has not been corroborated within the record, and 
the Board finds the Veteran himself to have very limited 
credibility.  As noted above, the Board emphasizes the multi-year 
gap between discharge from active duty service in 1965 and 
initial reported symptoms related to a low back disorder in the 
mid-1990s, approximately a 30-year gap.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board's denial of service connection where 
veteran failed to account for lengthy time period between service 
and initial symptoms of disability).
	
	Further, the Board finds that the Veteran's reported history of 
continued low back pain since active service is inconsistent with 
the other evidence of record.  Indeed, although he stated that 
his disorder began in service, the separation examination was 
absent of any complaints.  Moreover, the post-service evidence 
does not reflect treatment related to a low back disorder for 
many years after service, as already discussed.  The Board finds 
that the Veteran's statements regarding an in-service back injury 
is not credible.  

In conclusion, the Board finds, based on a review of all evidence 
of record, that a low back disease or injury was not incurred 
during active military service, nor manifested to a compensable 
degree within a year thereafter.  Therefore, service connection 
for a low back disability must be denied.  As a preponderance of 
the evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1991).  



ORDER

Entitlement to service connection for a low back disability is 
denied.  




REMAND

The Veteran seeks service connection for a genitourinary 
disability, claimed as gonorrhea, urethritis, and erectile 
dysfunction.  In denying this claim in July 2009, the Board noted 
that several medical opinions were of record suggesting the 
Veteran's current genitourinary claim was related to service, but 
these opinions were too speculative to serve as the basis of a 
grant of service connection for this disorder.  Nevertheless, as 
the Veteran has presented sufficient evidence to warrant further 
development, such development is therefore required.  VA's duty 
to assist includes providing a medical examination and/or 
obtaining a medical opinion when such an examination becomes 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  

The Veteran also seeks service connection for a bilateral foot 
disorder, claimed as bilateral pes planus with residuals of a 
fractured foot.  In its prior denial, the Board relied on a June 
2001 VA medical opinion which was based in part on a finding by 
the examiner of no objective evidence of claimed stress fractures 
during military service.  Review of the service treatment records 
confirms an October 1961 X-ray of the Veteran's left foot which 
indicated "a questionable cortical reaction of the mid portion 
of the 3rd metatarsal," representing a possible early stress 
fracture.  As the June 2001 VA examination and opinion are thus 
inadequate, a new opinion is required.  VA is obligated to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA's 
duty to assist includes providing a medical examination and/or 
obtaining a medical opinion when such an examination becomes 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to a 
competent medical expert in the field of 
urology.  The Veteran need not be scheduled 
for personal examination unless such 
examination is determined necessary by the 
examiner to address the questions below.  The 
examiner should note all pertinent medical 
complaints, symptoms, and clinical findings 
of record.  Following a review of the 
relevant medical evidence in the claims file 
and any tests that are deemed necessary, the 
VA medical doctor or examiner must address 
the following questions: 

a)  Did the Veteran incur gonorrhea or any 
other genitourinary disability during 
military service?  

b)  Is any current genitourinary 
disability due to, the result of, or 
otherwise aggravated by any genitourinary 
disease or injury incurred during military 
service?  

The clinician is requested to provide a 
rationale for any opinion expressed and is 
advised that if a conclusion cannot be 
reached without resort to speculation, he or 
she should so indicate in the examination 
report and discuss why an opinion is not 
possible.  

2.  Forward the Veteran's claims file to a 
competent medical expert in the field of 
podiatry.  The Veteran need not be scheduled 
for personal examination unless such 
examination is determined necessary by the 
examiner to address the questions below.  The 
examiner should note all pertinent medical 
complaints, symptoms, and clinical findings 
of record.   

Following a review of the relevant medical 
evidence in the claims file and any tests 
that are deemed necessary, the VA medical 
doctor or examiner must address the following 
questions: 

a) Is it as likely as not the Veteran 
experienced an increase in the severity of 
his bilateral pes planus, which was noted 
on service entrance?  If yes, was this 
increase in severity beyond the natural 
progress of the disorder?  

b) Is it as likely as not that any current 
disorder of either foot is proximately due 
to or the result of an in-service disease 
or injury of the foot, to include any 
injury to the Veteran's left foot during 
military service, or as a result of the 
rigors of military training?  

The clinician is requested to provide a 
rationale for any opinion expressed and is 
advised that if a conclusion cannot be 
reached without resort to speculation, he or 
she should so indicate in the examination 
report and discuss why an opinion is not 
possible.  

3.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to supplement 
the record, adjudicate the Veteran's pending 
claims in light of any additional evidence 
added to the record.  If any benefit sought 
on appeal remains denied, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to the 
Board for further review.  

The Board offers no opinion at this time regarding the ultimate 
outcome of this appeal.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


